      Case 2:19-cv-00160-MHT-CSC Document 39 Filed 07/16/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEVEN CLAYTON THOMASON,               )
                                       )
       Petitioner,                     )
                                       )             CIVIL ACTION NO.
       v.                              )               2:19cv160-MHT
                                       )                    (WO)
STEVEN T. MARSHALL                     )
(Attorney General of the               )
State of Alabama),                     )
                                       )
       Respondent.                     )

                                    ORDER

      This     cause     is   now      before         the   court   on    the

petitioner's notice of appeal (doc. no. 38), which the

court is treating as a motion to proceed on appeal in

forma pauperis.

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies      in   writing     that       it   is    not   taken   in   good

faith."       In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369    U.S.    438,    445    (1962),       or       "has   no   substantive
   Case 2:19-cv-00160-MHT-CSC Document 39 Filed 07/16/20 Page 2 of 2



merit."    United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.           See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).

                                 ***

    Accordingly, it is ORDERED that the petitioner's

motion    to   proceed    on   appeal     in   forma    pauperis       is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

    DONE, this the 16th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
